Title: To Thomas Jefferson from J. Phillipe Reibelt, 22 December 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur!
                     Baltimore le 22 Dec. 1805.
                  
                  Je viens d’etre avertis par un Ami de Paris, que la Maison L. S. & C.—à—trouveè une Occasion de se defaire de son fond en Classiques Anglais, qui etoit le but principal de l’etablissement d’ici. C’est sans doute une Manoeuvre des Libraires de Londres, et ce, qu’ils avoient de mieux a faire, pour rester plus longtems en possession exclusive de vendre a çe pays.
                  Devant maintenant—d’apres tout cèla—incessament quitter Baltimore, pour ne plus retourner, et voulant çependant y arranger mes petites affaires auparavant—j’ose Vous prier, de vouloir bien me faire parvenir a cet effet les 41½ Gourdes—et en même tems me donner quelques directions parternell. Republicaines. 
                  J’ai Vous presente mes profonds hommages.
                  
                     Reibelt. 
                     
                  
               